     Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION


BILLY PASLEY and                           )
MYRA GREEN                                 )    CIVIL ACTION FILE
                                           )    NO. 4:20-cv-00124-HLM-WEJ
      Plaintiffs,                          )
                                           )
v.                                         )    JURY TRIAL DEMANDED
                                           )
RELOGIO, LLC; RECUPERO, LLC;               )
AGORA NOTUS, LLC; COMPLETE                 )
PROPERTIES, LLC; CC LICENSING,             )
LLC; COMPLETE AVIATION, LLC;               )
TROVAMI, LLC; COMPLETE                     )
CASH HOLDINGS, LLC; SIC                    )
CERTIOR TRUST; and TRACI                   )
ZIRKELBACH,                                )
                                           )
      Defendants.                          )

                          AMENDED COMPLAINT

      Plaintiffs Billy Pasley (“Mr. Pasley”) and Myra Green (“Ms. Green”)

respectfully submit the following Amended Complaint:

                              INTRODUCTION

      Plaintiff Billy Pasley was sexually harassed by his supervisor, Traci

Zirkelbach, while both were employed by Defendants.          Ms. Zirkelbach

                                       1
      Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 2 of 15




inappropriately touched Mr. Pasley made repeated sexual advances toward him, and

sent him unsolicited explicit photographs. Mr. Pasley denied Ms. Zirkelbach’s sexual

advances and informed her that he did not want to be sexual harassed. Mr. Pasley’s

employment was then terminated. After his termination, Mr. Pasley contacted

Plaintiff Myra Green, a Human Resources Manager and Benefits Administrator for

Complete Cash, LLC and related companies. Mr. Pasley asked Ms. Green about his

right to file an EEOC charge with regard to sexual harassment and retaliation. Ms.

Green truthfully answered Mr. Pasley’s questions. Two weeks later, the owner of

Defendants, Kent Popham, accused Ms. Green of assisting Mr. Pasley with his EEOC

charge and terminated Ms. Green’s employment.

      Mr. Pasley brings claims of sexual harassment (hostile work environment and

tangible employment action) and retaliation against the Corporate Defendants under

Title VII. These same Title VII claims are not asserted against Defendant Zirkelbach.

Mr. Pasley also brings state law claims against all Defendants. Ms. Green brings a

claim of retaliation against the Corporate Defendants under Title VII. Plaintiffs seek

declaratory and injunctive relief, damages, and attorneys’ fees and costs.

                          JURISDICTION AND VENUE

      1.      Plaintiffs’ claims under Title VII of the Civil Rights Act, which are

actionable under 42 U.S.C. § 2000(e), present federal questions over which the Court


                                           2
      Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 3 of 15




has subject matter jurisdiction under 28 U.S.C. § 1331. This Court has supplemental

jurisdiction over Pasley’s state law claims under 28 U.S.C. § 1367.

      2.       This Court is a proper venue for Plaintiffs’ claims under 28 U.S.C.

§ 1391(b), because the Defendant resides in the Northern District of Georgia and

because the unlawful conduct giving rise to the claims occurred in this District.

                                   THE PARTIES

      3.     Billy Pasley is a resident of the Northern District of Georgia and is subject

to this Court’s jurisdiction.

      4.     Myra Green is a resident of the Northern District of Georgia and is subject

to this Court’s jurisdiction.

      5.     Defendants Relogio, LLC, Recupero, LLC, Agora Notus, LLC and

Trovami, LLC, are all limited liability companies doing business in the State of

Georgia and are, therefore, subject to personal jurisdiction in Georgia. Defendants

may be served with process by serving Shane Lovingood, the registered agent, at 1203

Broadrick Drive, Dalton, Georgia, 30720.

      6.     Complete Cash Holdings, LLC, is a limited liability company doing

business in the State of Georgia and is, therefore, subject to personal jurisdiction in

Georgia. Defendant may be served with process by serving Shane Lovingood, the

registered agent, at 1300 Cleo Way, Suite 300, Dalton, Georgia 30720

                                            3
      Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 4 of 15




      7.     Complete Properties, LLC, is a limited liability company doing business

in the State of Georgia and is, therefore, subject to personal jurisdiction in Georgia.

Defendant may be served with process by serving Kent W. Popham, the registered

agent, at 309 West 10th Street, Rome Georgia 30165.

      8.     Complete Aviation, LLC, is a limited liability company doing business in

registered in the State of Delaware. Defendant may be served with process by serving

its registered agent, The Corporation Trust Company, Corporation Trust Center, 1209

Orange Street, Wilmington, Delaware 19801.

      9.     CC Licensing, LLC, is a limited liability company doing business in

registered in the State of Delaware. Defendant may be served with process by serving

its registered agent, The Corporation Trust Company, Corporation Trust Center, 1209

Orange Street, Wilmington, Delaware 19801.

      10.    SIC Certior Trust is a trust founded in the State of Georgia and is,

therefore, subject to personal jurisdiction in Georgia. Defendant may be served with

process through its Trustee, Kendall Popham, 247 Bainbridge Circle 38, Dallas,

Georgia 30132.

      11.    Traci Zirkelbach, Defendant, is a resident of the Northern District of

Georgia and therefore subject to personal jurisdiction in Georgia. Defendant may be

served at 63 Linda Road, SW, Euharlee, Georgia 30120.


                                          4
      Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 5 of 15




      12.   Corporate Defendants are covered employers under Title VII. Their

operations are interrelated and the ownership and control are shared by one common

owner.   Thus, the Corporate Defendants should be considered a single or joint

employer.

                      ADMINISTRATIVE PROCEEDINGS

      13.   Plaintiff Billy Pasley filed a Charge of Discrimination with the Equal

Employment Opportunity Commission within 180 days of the occurrence of the acts

of which he complains.

      14.   Plaintiff Myra Green filed a Charge of Discrimination with the Equal

Employment Opportunity Commission within 180 days of the occurrence of the acts

of which she complains.

      15.   Plaintiff Billy Pasley received his Notice of Right to Sue and a “For

Cause” determination.

      16.   Plaintiff Myra Green received her Notice of Right to Sue and a “For

Cause” determination.

      17.   All administrative prerequisites for filing suit on Plaintiffs’ Title VII

claims have been satisfied.




                                         5
      Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 6 of 15




                            FACTUAL ALLEGATIONS

      18.    Plaintiff Billy Pasley began working for the Corporate Defendants as an

IT Technician on April 29, 2013.

      19.    Plaintiff Myra Green was employed with the Corporate Defendants as the

Human Resources Manager and Benefit Administrator for over ten years.

      20.    In October of 2017, Mr. Pasley’s supervisor, Traci Zirkelbach, began

sexually harassing him.

      21.    Ms. Zirkelbach inappropriately touched Mr. Pasley throughout his

employment.

      22.    Ms. Zirkelbach made repeated sexual advances toward Mr. Pasley.

      23.    For example, Ms. Zirkelbach sent Mr. Pasley unsolicited nude

photographs by text message.

      24.    Mr. Pasley denied Ms. Zirkelbach’s sexual advances and informed her

that he did not want to be sexually harassed.

      25.    After complaining about being sexually harassed to Ms. Zirkelbach and

refusing to comply with her sexual demands, Mr. Pasley was terminated for “poor job

performance” on July 17, 2018.

      26.    Mr. Pasley had never received a formal warning for his job performance

prior to his termination.
                                           6
      Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 7 of 15




      27.    After his termination, Mr. Pasley contacted Ms. Green about his right to

file a charge with the EEOC with regard to the sexual harassment and retaliation he

suffered.

      28.    Ms. Green answered Mr. Pasley’s questions truthfully, confirming that he

had a right to file a charge with the EEOC.

      29.    Mr. Pasley filed a charge with the EEOC on October 18, 2018.

      30.    Mr. Pasley then contacted Ms. Green again to confirm that Defendant had

had been served with EEOC paperwork regarding Mr. Pasley’s EEOC charge.

      31.    Ms. Green confirmed that Defendant had received a letter from the EEOC

about Mr. Pasley’s charge but also explained that she did not have access to that letter.

      32.    Two weeks later, Ms. Green was approached by the owner of Defendants,

Kent Popham, who accused Ms. Green of assisting Mr. Pasley with filing an EEOC

charge against Defendants.

      33.    Mr. Popham then terminated Ms. Green’s employment.

      34.    Ms. Green was terminated for truthfully answering Mr. Pasley’s questions

as he attempted to report his mistreatment to the EEOC.

      35.    Ms. Green filed an EEOC charge on March 14, 2019.

      36.    Mr. Pasley and Ms. Green received their Right to Sue notices on March

17, 2020.
                                           7
      Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 8 of 15




      37.    As a result of Defendants’ above-stated actions, Plaintiffs have been

deprived of employment opportunities, income in the form of wages, prospective

employment benefits, including social security, retirement, and other benefits to which

they would have been entitled but for Defendants’ illegal actions.

      38.    Defendants’ actions have also caused Plaintiffs to suffer out-of-pocket

losses and mental and emotional distress for which they seek redress.

                                    COUNT I
                   Title VII Sexual Harassment-Plaintiff Pasley
                          (Against Corporate Defendants)

      39.    The Corporate Defendants’ discrimination against Mr. Pasley because of

his gender in the terms and conditions of employment and termination violates the

statutory provisions and protections of Title VII.

      40.    Ms. Zirkelbach’s sexual harassment of Mr. Pasley, including

inappropriate touching, sexual advances, and unsolicited explicit photographs, are

sufficiently severe and pervasive as to create a hostile work environment.

      41.    When Mr. Pasley rejected Ms. Zirkelbach’s sexual demands, his

employment was terminated. As such, Mr. Pasley also alleges a tangible employment

action claim.

      42.    As a direct and proximate result of the Corporate Defendants’ violations

of Title VII, Mr. Pasley has suffered damages, including but not limited to, lost wages,

                                           8
      Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 9 of 15




benefits of employment, emotional distress, mental anguish, humiliation, pain and

suffering.

          43.   The Corporate Defendants’ acts and conduct constitute willful and

intentional discrimination.

          44.   The Corporate Defendants engaged in its discriminatory practices

intentionally and/or with malice and/or with reckless indifference to Mr. Pasley’s

rights.

                                       COUNT II
                         Title VII Retaliation -- Plaintiff Pasley
                            (Against Corporate Defendants)

          45.   Mr. Pasley engaged in protected activity by rejected Ms. Zirkelbach’s

advances and by objecting to her sexual harassment.

          46.   The Corporate Defendants retaliated against Mr. Pasley by terminating

him for reporting sexual harassment in violation of Title VII.

          47.   As a direct and proximate result of the Corporate Defendants’ violations

of Title VII, Mr. Pasley has suffered damages, including but not limited to, lost wages,

benefits of employment, emotional distress, mental anguish, humiliation, pain and

suffering.

          48.   The Corporate Defendants engaged in retaliatory practices intentionally

and/or with malice and/or with reckless indifference to Mr. Pasley’s rights.

                                             9
     Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 10 of 15




                                    COUNT III
                             Assault -Plaintiff Pasley
                          (Against Defendant Zirkelbach)

      49.    The actions of Ms. Zirkelbach described above constitute assault as she

threatened to and did in fact make unjustified, harmful, and offensive contact with

Plaintiff Pasley.

      50.    As a direct and proximate result of the assault committed by Ms.

Zirkelbach, Plaintiff Pasley suffered, and will in the future suffer from these and other

damages.

      51.    Ms. Zirkelbach acted with malice when she assaulted Plaintiff Pasley.

                                    COUNT IV
                             Battery--Plaintiff Pasley
                          (Against Defendant Zirkelbach)

      52.    The actions of Ms. Zirkelbach described above constitute battery as she

made unjustified, harmful, and offensive contact with Plaintiff Pasley. For example,

Defendant rubbed her breasts on Plaintiff Pasley’s arms.

      53.    As a direct and proximate result of the battery committed by Ms.

Zirkelbach, Plaintiff Pasley suffered, and will in the future suffer from these and other

damages.

      54.    Ms. Zirkelbach acted with malice when she battered Plaintiff Pasley.



                                           10
     Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 11 of 15




                                COUNT V
 Negligent and Wrongful Hiring, Retention, and Supervision—Plaintiff Pasley
                     (Against Corporate Defendants)

      55.     The Corporate Defendants owed a duty of care to Mr. Pasley to exercise

reasonable caution and diligence when hiring Ms. Zirkelbach so as to avoid hiring

employees who could be reasonably foreseen to sexually harass employees as Ms.

Zirkelbach did in this case.

      56.     The Corporate Defendants breached this duty of care by, inter alia, failing

to perform reasonable pre-employment investigation and inquiry concerning Ms.

Zirkelbach and by otherwise failing to exercise reasonable caution and diligence when

hiring her.

      57.     The Corporate Defendants further breached this duty of care when it, inter

alia, became aware that Ms. Zirkelbach was sexually harassing Mr. Pasley and took

no action to review her employment or remove her from employment.

      58.     After hiring Ms. Zirkelbach, the Corporate Defendants owed a continuing

duty of care to Mr. Pasley to exercise reasonable caution and diligence in retaining,

supervising, and training Ms. Zirkelbach to avoid reasonably foreseeable conduct

amounting to sexual harassment as Ms. Zirkelbach did in this case.

      59.     The Corporate Defendants breached this duty of care by, inter alia, failing

to intercede despite actual and/or constructive knowledge making it reasonably

                                           11
     Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 12 of 15




foreseeable that Ms. Zirkelbach would sexually harass employees like Mr. Pasley as

happened in this case.

      60.    As a direct and proximate result of the Corporate Defendants’ breach of

the duty of care, Mr. Pasley has suffered damages, including emotional damages and

loss of employment and compensation.

                                  COUNT VI
                         Ratification—Plaintiff Pasley
                       (Against Corporate Defendants)
      61.    The Corporate Defendants acted to ratify Ms. Zirkelbach’s sexual

harassment and intentional infliction of emotion distress of Mr. Pasley by, inter alia,

retaining Ms. Zirkelbach after having actual or constructive knowledge of her unlawful

behavior and/or by retaliation against Mr. Pasley after he complained of Ms.

Zirkelbach’s misconduct.

      62.    The Corporate Defendants are thus liable for all damages which the jury

may determine appropriate to compensate Mr. Pasley for the harm done.

                                COUNT VII
            Punitive Damages O.C.G.A. § 51-12-5.1—Plaintiff Pasley
                          (Against All Defendants)

      63.    Defendants’ above-pled actions were willful, malicious, wanton and/or

oppressive within the meaning of O.C.G.A. § 51-12-5.1(b). Additionally, and in the

alternative, Defendants’ actions display within the meaning of that statute, an entire

want of care indicative of a conscious indifference to their actions’ consequences.
                                          12
     Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 13 of 15




                                      COUNT VIII
                          Title VII Retaliation -- Plaintiff Green
                             (Against Corporate Defendants)

      64.    Ms. Green engaged in protected activity under Title VII by truthfully

answering Mr. Pasley’s questions about filing a charge with the EEOC.

      65.    The Corporate Defendants retaliated against Ms. Green for engaging in

protected activity under Title VII by terminating her employment.

      66.    The Corporate Defendants’ retaliatory termination of Ms. Green was in

violation of Title VII.

      67.    The Corporate Defendants willfully and wantonly disregarded Ms.

Green’s rights.

      68.    The Corporate Defendants’ retaliatory actions against Ms. Green were

taken in bad faith.

      69.    As a result of the Corporate Defendants’ retaliatory termination of Ms.

Green, she has suffered lost compensation and other benefits of employment,

emotional distress, inconvenience, loss of income, humiliation and other indignities.

      70.    Pursuant to Title VII, Ms. Green is entitled to damages including, back

pay and lost benefits, front pay and/or reinstatement, compensatory damages, punitive

damages, attorneys’ fees and costs of litigation, and all other relief recoverable under

Title VII.

                                            13
Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 14 of 15




                            PRAYER FOR RELIEF

  Plaintiffs respectfully request the following relief:

  a.      declaratory judgment that Defendants violated Plaintiffs’ rights under

          Title VII;

  b.      an injunction prohibiting the Defendants from engaging in such unlawful

          conduct in the future;

       c. full back pay from the date of Plaintiffs’ terminations, taking into

          account all raises to which Plaintiffs would have been entitled but for

          their terminations, and all fringe and pension benefits of employment,

          with prejudgment interest thereon;

       d. reinstatement of Plaintiffs to their former positions or in the alternative,

          front pay to compensate Plaintiffs for their lost future wages, benefits,

          and pension;

  e.      compensatory damages, in an amount to be determined by the enlightened

          conscience of the jury, for Plaintiffs’ emotional distress, suffering,

          inconvenience, mental anguish, loss of enjoyment of life and special

          damages;

  f.      punitive damages, against Defendants in an amount to be determined by

          the enlightened conscience of the jury to be sufficient to punish



                                        14
     Case 4:20-cv-00124-HLM-WEJ Document 46 Filed 10/09/20 Page 15 of 15




             Defendants for its conduct toward Plaintiffs and deter them from similar

             conduct in the future;

        g.   reasonable attorneys’ fees and costs; and

        h.   other and further relief as the Court deems just and proper.

PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

      Respectfully submitted on this 5th of October, 2020.


                                       LEGARE, ATTWOOD & WOLFE, LLC

                                       s/Eleanor Mixon Attwood
                                       Eleanor Mixon Attwood
                                       Georgia Bar No. 514014
                                       emattwood@law-llc.com

Decatur Town Center Two
125 Clairemont Ave.
Suite 380
Decatur, Georgia 30030
Telephone: 470.823.4000
Facsimile: 470.201.1212

Counsel for Plaintiffs




                                          15
